— Judgment, Supreme Court, New York County (Charles J. Tejada, J.), rendered May 28, 2002, convicting defendant, after a jury tried, of attempted murder in the second degree (two counts), assault in the first degree (two counts) and criminal possession of a weapon in the fourth degree, and sentencing him to an aggregate term of seven years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility, including inconsistencies in testimony, were properly considered by the jury and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]). We note that defendant’s justification defense was significantly undermined by his own testimony.
We perceive no basis for reducing the sentence. Concur— Friedman, J.P., Sullivan, Gonzalez, Sweeny and Catterson, JJ.